Citation Nr: 0433831	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-01 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder.

2.  Entitlement to service connection for vertigo and 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran had active service from August 1989 to August 
1993 and from May 1994 to May 1998.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.

The issue of entitlement to service connection for vertigo 
and dizziness will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal decided herein has been 
obtained.

2.  The veteran has not been shown by competent medical 
evidence to currently have a bilateral elbow disorder that is 
etiologically related to his military service.


CONCLUSION OF LAW

A bilateral elbow disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 2000 rating decision as well as the February 2002 
Statement of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, the RO sent a letter to the veteran in 
January 2001 that specifically informed him of the substance 
of the VCAA, including the division of responsibilities 
between VA and the veteran in obtaining the evidence.  He was 
asked in that letter to submit any evidence that supports his 
claim, an implicit request that he submit any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records and VA medical records.  Additionally, the veteran 
had requested a hearing before the Board, which was 
originally scheduled in May 2003; however, his representative 
submitted a letter in May 2003 stating that the veteran 
wished to postpone his hearing.  He was then scheduled for a 
hearing before the Board in June 2004, but the veteran agreed 
to have the hearing rescheduled in August 2004.  
Nevertheless, the veteran failed to report for the August 
2004 hearing before the Board.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a bilateral elbow disorder.  Under the VCAA, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the evidence of record indicates that the veteran did not 
have any complaints, treatment, or diagnosis of a bilateral 
elbow disorder in service and that he does not have a current 
diagnosis of a bilateral elbow disorder.  Therefore, because 
there is no current diagnosis for a bilateral elbow disorder 
that could be related to any event, injury, or disease in 
service, the Board finds that a VA examination is 
unnecessary.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Therefore, the Board finds that disposition of the 
appellant's claim for service connection for a bilateral 
elbow disorder is appropriate.


Background and Evidence

Service records show the veteran had active service from 
August 1989 to August 1993 and from May 1994 to May 1998.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a bilateral elbow disorder.  In 
this regard, the veteran was afforded enlistment examinations 
in June 1989 and August 1993 during which no clinical 
abnormalities of the upper extremities were noted.  He also 
denied having a medical history of a painful or "trick" 
shoulder or elbow at the time of the August 1993 examination.  
The veteran was later involved in a motor vehicle accident in 
December 1994, but he did not complain of or seek treatment 
for any symptomatology associated with his elbow.  He was 
subsequently provided a medical examination in June 1997, 
which found his upper extremities to be normal.  He did 
report having a medical history of a painful or "trick" 
shoulder or elbow at the time of that examination, but he 
further elaborated that he had had a painful shoulder since 
December 1994 and did not mention either elbow.

The veteran was provided a VA general medical examination in 
August 1997 at which time it was noted that he was involved 
in a motor vehicle accident in December 1994 and had sprained 
his acromioclavicular joint.  The veteran stated that it was 
painful to raise his arms and that he had chronic pain in 
various joints of his body, especially in the damp weather, 
but he also indicated that damp weather did not affect his 
elbow.  A physical examination of the veteran's 
musculoskeletal system revealed the upper extremities to be 
normal, despite his complaints of the acromioclavicular joint 
sprain of the left shoulder.  He had elbow flexion to 150 
degrees and extension to 0 degrees bilaterally.  The examiner 
listed numerous diagnoses, but did not assess him as having 
any bilateral elbow disorder.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a bilateral elbow disorder.  More 
specifically, he claims that he has a current bilateral elbow 
disorder that is related to his military service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
bilateral elbow disorder.  The Board acknowledges that the 
veteran was involved in a motor vehicle accident in December 
1994; however; his service medical records are negative for 
any complaints, treatment, or diagnosis of a bilateral elbow 
disorder.  Nor does the medical evidence show that he sought 
any medical treatment for his elbows following his separation 
from service.  Therefore, the Board finds that a bilateral 
elbow disorder did not manifest during the veteran's period 
of active service. 

In addition, the veteran has not been shown to have a current 
bilateral elbow disorder that is related to his military 
service.  In this regard, the veteran has not submitted any 
medical evidence indicating that he has been treated for or 
diagnosed with a bilateral elbow disorder at any time 
following his separation from service.  As such, the only 
evidence contained in the claims file is the veteran's 
assertions that he currently has an elbow disorder related to 
service, which he first raised when he filed his claim in 
March 2000.  Further, to the extent that the veteran does 
have any elbow pain, the Board observes that pain alone, 
without a diagnosed underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001).  Thus, the record fails 
to demonstrate that the veteran currently has a bilateral 
elbow disorder.  In the absence of competent medical evidence 
of a present disability in this case, there can be no valid 
claim for service connection. See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Simply put, the record fails to demonstrate that the veteran 
injured his elbows or had any associated symptomatology in 
service or that he has a current disability related thereto.  
Under these circumstances, a basis upon which to establish 
service connection for a bilateral elbow disorder has not 
been presented.  Thus, there is no evidence of record 
demonstrating in-service incurrence or aggravation of the 
disorder or a nexus between a current disorder and military 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bilateral elbow disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral elbow disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has a bilateral elbow disorder that 
is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 

ORDER

Service connection for a bilateral elbow disorder is denied.


REMAND

As discussed above, the VCAA provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

In this case, the veteran was afforded a VA examination in 
December 2001 in connection with his claim for service 
connection for vertigo and dizziness.  However, the Board 
finds the examiner's medical opinion to require further 
clarification regarding the nature and etiology of the 
veteran's current vertigo and dizziness.  The examiner had 
opined that the veteran's episodes of dizziness and vertigo 
are not more likely than not related to his motor vehicle 
accident in service, but the Board notes that the examiner 
did not seem to rule out the possibility that such 
symptomatology may otherwise be related to the veteran's 
military service.  In this regard, the Board observes that in 
June 1997 the veteran reported having a medical history of 
occasional dizziness or fainting spells when his ears felt 
plugged up and he had pressure in his head.  He also sought 
treatment on several occasions during the summer of 1997 with 
complaints of dizzy spells, vertigo, and left ear pain, and 
he was diagnosed with atypical vertigo-otalgia likely 
secondary to his temporomandibular joint.  Although the RO 
did request that the VA examiner address whether the 
veteran's current dizziness/vertigo is related to his 
atypical vertigo-otalgia likely secondary to 
temporomandibular joint condition in service, the examiner 
did not provide such an opinion.  Therefore, the Board finds 
that an additional medical opinion is necessary for the 
purpose of determining the nature and etiology of any vertigo 
and dizziness that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

The veteran's claims file should be 
referred to the December 2001 VA 
examiner for further review of the 
record and clarifying opinion to 
determine the nature and etiology of 
the veteran's vertigo and dizziness.  
If that examiner is unavailable, the 
case should be referred to another 
suitably qualified examiner.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to indicate the 
current diagnosis.  The veteran may 
be (re)called in for examination.  
The examiner should indicate whether 
it is at least as likely as not that 
the current disorder is etiologically 
related to the symptomatology shown 
in the veteran's service medical 
records, including his complaints of 
left ear pain associated with 
dizziness during the summer of 1997, 
or is otherwise to his military 
service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2004), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed on the basis of additional evidence.  If 
the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified. 



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



